Citation Nr: 1729041	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  09-46 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder, to include skin cancer, to include as due to herbicide (Agent Orange) exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.  His duty included service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2012, the Veteran testified at a video-conference hearing before the Board. A transcript of the hearing is of record.

This case was previously before the Board in May 2012, August 2014, and April 2015, and August 2016 when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.


FINDING OF FACT

A skin disability has not been shown to have been incurred in or the result of the Veteran's active duty military service.


CONCLUSION OF LAW

The criteria for service connection for a skin disability, to include skin cancer, to include as due to herbicide exposure are not met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Duty to Notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in October 2008 that provided information as to what evidence was required to substantiate the claim of service connection and of the division of responsibilities between VA and a claimant in developing an appeal. The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  Here, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).    

The evidence of record contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examinations.  Moreover, his statements in support of the claim are of record, including testimony provided at the April 2012 hearing.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's prior remands in May 2012, August 2014, and April 2015, and August 2016, the Veteran's outstanding medical records were sought and obtained and the Veteran was given additional opportunities to submit additional evidence and argument.  Most recently, following a August 2016 Board remand, the Veteran was afforded VA examination in November 2016.  The opinions, as a whole, considered all the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationale for the opinions stated.  Accordingly, the Board finds that the November 2016 VA examination are adequate with regard to the claim on appeal.  Additionally, additional updated records of VA treatment from were obtained.  Thus, VA has complied with all of the previous remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998). 

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings-the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to whether the Veteran had any additional grounds for alleging entitlement to service connection.  Ultimately the claim was remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Generally, to establish a right to compensation for a present disability, a Veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection. 38 U.S.C.A. § 1154(a). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Skin Disability

As to the claimed skin disability, the Veteran contends that he has a skin disability, which is due to Agent Orange exposure.  See, e.g., the April 2012 Board hearing transcript.  Certain diseases associated with exposure to herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

In this matter, the Board recognizes that the Veteran has been diagnosed with basal cell carcinoma and porphyria cutanea tarda (PCT).  See VA examinations of September 2014 and November 2016. 

With regard to in-service disease or injury, it is undisputed that the Veteran served in the Republic of Vietnam; therefore, herbicide exposure is presumed.  The Board additionally observes that the Veteran has contended that he initially began to suffer from a skin rash "six or seven years" after his military discharge.  See, e.g., April 2012 Board hearing transcript.  To this end, the Veteran is competent to testify that he experienced symptoms such as a skin disorder after his military service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), (lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge).

The Board notes that because basal cell carcinoma is not listed among the Agent Orange-related diseases enumerated in 38 C.F.R. § 3.309(e), medical nexus may not be presumed as a matter of law.  PCT is among those diseases listed and medical nexus may be presumed as a matter of law subject to the limitations of 38 C.F.R. § 3.309(a)(6)(ii).  Specifically, for the presumptive medical nexus to apply PCT "shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service."  Id.  Here there is no medical evidence showing PCT manifesting to a degree of 10 percent or more with a year of the last exposure to Agent Orange.  Moreover, the Veteran himself does not allege it did and in fact, as stated above, the Veteran specifically states the first observable skin issues he noticed occurred many years after service. 

Notwithstanding the inapplicability of the presumption, however, the Board is obligated to fully consider the Veteran's claim.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994); see also Brock v. Brown, 10 Vet. App. 155 (1997) (holding that the rationale employed in Combee also applies to claims based on exposure to Agent Orange).  STRs, including the January 1970 service separation examination, were absent any documentation of skin problems.  Post-service private treatment records documented the Veteran's diagnosis of basal cell carcinoma in 1990.  Both private and VA treatment records since 1990 reflect ongoing treatment for basal cell carcinomas.

Photographs submitted by the Veteran in November 2010 and January 2015 are demonstrative of the Veteran's residuals of his skin disabilities.  Additionally, at the April 2012 Board hearing, the Veteran testified that his current skin conditions were related to exposure to Agent Orange in Vietnam.

Pursuant to the April 2014 Board Remand, the Veteran was afforded a VA examination in September 2014 at which time the examiner confirmed a diagnosis of basal cell carcinoma.  With respect to the question of medical nexus, the April 2014 examiner concluded, "basal cell carcinoma is less likely as not due to military service."  The examiner explained, "[t]he only recognized Agent Orange skin condition is chloracne."  The examiner further opined that there was no evidence to suggest a link between the Veteran's service and his current residuals of basal cell carcinoma.

Pursuant to the August 2016 Board Remand, the Veteran was afforded a VA examination in November 2016 at which time the examiner confirmed a diagnosis of PCT.  After examining the Veteran and his reviewing his entire record, the examiner stated it was less likely than not that PCT manifest within service and it was not possible to say whether it manifest with in the first year following service due the unavailability of any records of treatment.  

In this matter, the medical evidence of record shows that the currently diagnosed skin disabilities are not likely due to the Veteran's military service.  Specifically, the Board finds the September 2014 VA and November 2016 opinions are particularly probative, as the opinions appear to have been based upon a thorough review of the record and thoughtful analysis of the Veteran's entire history.  See Bloom, 12 Vet. App. at 187 (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Significantly, after reviewing the Veteran's entire medical history, the September 2014 and November 2016 examiners concluded that the neither of the Veteran's diagnosed skin disabilities were etiologically related to his military service, specifically considering the exposure to Agent Orange.  The rationales were thorough and based on the overall record.

The Veteran has not produced a medical opinion to refute the conclusions set forth in the September 2014 and November 2016 VA medical opinions concerning medical nexus.  As was explained in the VCAA section above, he has been afforded many opportunities to present competent medical evidence in support of his skin disability claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, these VA medical opinions stand unchallenged as competent medical evidence on the crucial question of medical nexus.

The Board has considered the contentions of the Veteran that the currently diagnosed skin disabilities were incurred during his military service as a result of presumed herbicide exposure.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disabilities are the type of disabilities for which lay evidence is competent.  See Davidson, 581 F.3d at 1316; Kahana, 24 Vet. App. at 433, n. 4.  Here, the Veteran's assertions as to etiology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-9; Falzone, 8 Vet. App. at 403 (lay person competent to testify to pain and visible flatness of his feet); with Clemons, 23 Vet. App. at 6   ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert, 21 Vet. App. at 462 (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio, 606 F.3d at 1382   (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  As indicated above, the examiners specifically addressed the Veteran's contentions concerning herbicide causality, as well as, the evidence of record in rendering the conclusions concerning medical nexus.

The Board has considered that lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence.  Additionally, the Board recognizes that as with "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  There is, however, no evidence that the Veteran was diagnosed as having a skin disability during his military service or for years thereafter.  C.f., Walker, 708 F.3d at 1331.  The separation examination report was negative for pertinent disability and the Veteran's own testimony at his hearing indicates that he did not have skin problems for many years after service.  The initial treatment records reflecting a history of skin problems since service was on in 1990, nearly twenty years after service.  

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise. Considering the evidence, including the post-service medical evidence, the uncontradicted VA medical opinions, and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater evidentiary weight.

In conclusion, the preponderance of the evidence is against the claim.  Thus, the benefit-of-the-doubt rule is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.




ORDER

Service connection for a skin disability, to include skin cancer, to include as due to herbicide exposure is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


